IN THE SUPREME COURT OF IOWA
                               No. 08–0488

                         Filed November 21, 2008


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

ANDREA VAN BEEK,

      Respondent.



      On review of the report of the Iowa Grievance Commission



      Grievance Commission reports respondent has committed ethical

misconduct and recommends a suspension from the practice of law.

LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, for complainant.



      Andrea Van Beek, Orange City, pro se.
                                        2

CADY, Justice.

        The Iowa Supreme Court Attorney Disciplinary Board (Board) charged

Andrea Van Beek with numerous violations of the Iowa Code of Professional

Responsibility for Lawyers.      The Grievance Commission of the Supreme

Court     of   Iowa   (Commission)   found   Van Beek   violated   the   Code    of

Professional Responsibility. It recommended Van Beek be suspended from

the practice of law for two years. On our review, we find Van Beek violated

the Code of Professional Responsibility, and we suspend her license to

practice law indefinitely, with no possibility of reinstatement for two years.

        I. Background Facts and Proceedings.

        Andrea Van Beek is an Iowa lawyer. She was admitted to the practice

of law in 1977 and maintained an office in Orange City.            She has been

publicly reprimanded for unethical conduct on two occasions during her

career.    In December 1995, she was reprimanded for neglect in an estate

proceeding. In August 2002, she was reprimanded for her participation in

events that caused an elderly woman to deed 160 acres of farmland to her in

1994 as a gift.

        Van Beek is also an alcoholic. On January 12, 2007, we indefinitely

suspended her license to practice law after finding she was unable to

effectively discharge her professional responsibilities due to uncontrolled

bouts of alcohol consumption. Van Beek has not practiced law since that

time, and her license remains under disability suspension. Van Beek also

suffers from severe depression and has faced many personal and family

tragedies and problems over the last several years, including her own battle

with cancer.      She has struggled in her efforts to confront and treat her

depression and alcoholism.

        Prior to Van Beek’s disability suspension, she began to engage in a

series of unethical conduct while engaged in the practice of law.               The
                                       3

unethical conduct resulted in a multiple-count complaint filed by the Board,

which is the subject of this disciplinary proceeding.     The complaint was

divided into six counts and covered a period of several years. Some of the

counts involve similar conduct.

      On one occasion, Van Beek altered a will after it had been signed by

the testator. For no apparent reason, Van Beek destroyed the first page of

the original will after she learned the testator had died, and substituted a

new first page. She then filed the will with the court, together with an oath

that the will was the “original or exact reproduction.”         There was no

indication she changed any substantive terms of the will or acted for

personal gain, but her conduct likely altered the outcome of a subsequent

will-contest proceeding to the detriment of some of the beneficiaries.

      Van Beek also forged the name of the executor on documents filed

with the court in probate proceedings on more than one occasion. In one

estate proceeding, she signed the name of the executor to multiple

documents filed with the court, notarized the false signatures, and then later

prepared a false affidavit declaring the forged signatures to be authentic. In

another estate action, she forged the signature of the executor on the final

report and on an application for attorney fees. As before, she notarized the

false signatures.   She then accepted the attorney fees from the executor

without prior court approval or authorization and prior to the time the fees

were fully earned. She then failed to deposit the fees into her trust account.

To compound matters, she failed to perform subsequent legal services in the

case in a timely manner.

      On another occasion, Van Beek signed the name of a client on a tax

form without authorization from the client and filed the document with the

Internal Revenue Service.     In another case, she filed an appeal from a

decision by the district court in a child custody proceeding without the
                                        4

knowledge or consent of the client. The appeal was later dismissed for the

failure to file a brief, and Van Beek billed the client for pursuing the appeal.

      II. Board Complaint.

      The Board charged Van Beek with multiple violations of the rules of

professional responsibility.    Count I involved the alteration of the will by

substituting a page of the will with another page and then presenting the will

to the court without disclosing her actions.         This count also charged

Van Beek with falsely attesting that the will filed in probate was “the original

or exact reproduction.” This count alleged violations of numerous provisions

of the Code of Professional Responsibility, including DR 1–102(A)(5) (conduct

prejudicial to the administration of justice), DR 1–102(A)(6) (fitness to

practice law), DR 1–102(A)(4) (dishonesty and misrepresentation), and DR 7–

102(A)(5) (false statement of fact). Count II involved the alteration of a will

by completing the signature of an elderly testator outside the presence of the

testator and the witnesses to the will, in violation of DR 1–102(A)(4), DR 1–

102(A)(5), and DR 1–102(A)(6). Count III involved signing the name of the

executor to court documents and falsely attesting that the signatures were

authentic, in violation of DR 1–102(A)(4), DR 1–102(A)(5), DR 1–102(A)(6),

and DR 9–102(B)(1) (signing document in representative capacity). Count IV

involved forgery of the executor’s signature on court documents, accepting

fees without court authorization, failing to deposit unearned fees into a trust

account, and neglect, in violation of DR 9–102(B)(1), DR 1–102(A)(4), DR 1–

102(A)(5), DR 1–102(A)(6), DR 1–106(A) (illegal fees), DR 9–102(A) (trust

fund), and DR 6–101(A)(3) (neglect of client matters).        Count V involved

signing a client’s name to a tax form, in violation of DR 9–102(B)(1), and

DR 1–102(A)(4), (5), and (6).    Finally, Count VI involved filing the appeal

without the consent of the client, in violation of DR 7–101(A) (failed to seek

lawful objectives) and DR 1–102(A)(5), DR 1–102(A)(6), and DR 6–101(A).
                                       5

      The Commission found the Board established violations under Counts

I, III, IV, V, and VI. It found the Board did not establish Count II and further

did not establish the false attestation portion of Count I. It recommended

Van Beek be suspended from the practice of law for two years. It further

recommended that reinstatement be conditioned upon a mental health

evaluation that establishes her competency to practice law and the

successful completion of the multistate professional responsibility portion of

the Iowa bar examination. It also recognized Van Beek would need to take

the appropriate action to lift the disability suspension as a condition to

reinstatement.

      III. Scope of Review.

      We review attorney disciplinary proceedings de novo.       Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373, 375 (Iowa

2002). We give weight to the findings of the commission, but are not bound

by them. Id.

      IV. Violations.

      We concur with the findings and conclusions made by the Commission

in its detailed and thoughtful report. We find Van Beek violated the Code of

Professional Responsibility as found by the Commission. In particular, she

altered a will, forged the names of clients and executors to documents,

falsely declared documents and signatures to be authentic, received attorney

fees in an estate proceeding without a court order, failed to deposit unearned

fees into her trust account, neglected client matters, and failed to seek the

lawful objectives of a client.

      V. Discipline.

      We decide the appropriate level of discipline in an attorney disciplinary

action by considering “ ‘the nature of the alleged violations, the need for

deterrence, the protection of the public, maintenance of the reputation of the
                                      6

[bar] as a whole, and the respondent’s fitness to continue’ to practice law.”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Walters, 646 N.W.2d 111,

113–14 (Iowa 2002) (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Hohenadel, 634 N.W.2d 652, 655 (Iowa 2001)).            We consider both

mitigating and aggravating circumstances.      Id.   In the end, we strive to

impose discipline based on the particular facts of each case. Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. McKittrick, 683 N.W.2d 554, 563 (Iowa

2004).

      Van Beek engaged in numerous acts of misrepresentation and

dishonesty in several cases over several years. She improperly signed client

names to documents and misrepresented the authenticity of these

signatures. She also altered a will and misrepresented its authenticity.

      We have said “[d]ishonesty, deceit, and misrepresentation by a lawyer

are abhorrent concepts to the legal profession, and can give rise to the full

spectrum of sanctions, including revocation.”        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Hall, 728 N.W.2d 383, 387 (Iowa 2007). In Iowa Supreme

Court Board of Professional Ethics & Conduct v. Rylaarsdam, 636 N.W.2d 90

(Iowa 2002), we imposed a six-month suspension for neglect, forging clients’

signatures, and falsifying court documents. Yet, we have disbarred lawyers

who have repeatedly violated their professional obligation to be honest and

truthful.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rickabaugh, 728
N.W.2d 375 (Iowa 2007). Honesty is mandatory in the legal profession. Hall,

728 N.W.2d at 387.

      Van Beek also collected a probate fee without court approval and

violated the trust account provisions with regard to the fee. A lawyer who

receives a fee in a probate action without prior court authorization merits

discipline. Iowa Supreme Ct. Att’y Disciplinary Bd. v. D’Angelo, 710 N.W.2d
226, 235 (Iowa 2006). Additionally, the seriousness of this type of conduct is
                                         7

compounded when the fee is not fully earned and is not deposited into a

trust account. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins,

648 N.W.2d 127, 135 (Iowa 2002).

       Van Beek also neglected client matters.     The range of discipline for

neglect of a client matter generally falls between a public reprimand and a

six-month suspension. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Joy, 728
N.W.2d 806, 815 (Iowa 2007).      The appropriate discipline depends on the

particular facts and circumstances. Id.

       Our cases generally indicate that the scope and type of misconduct

engaged in by Van Beek supports a suspension from the practice of law for a

period up to three years. See id. at 816 (citing cases); Hall, 728 N.W.2d at

388.   For example, in Iowa Supreme Court Attorney Disciplinary Board v.

McCann, 712 N.W.2d 89, 97 (Iowa 2006), we imposed a two-year suspension

for multiple acts of neglect, misrepresentation to the court, misuse of client

funds, and accounting failures. In Iowa Supreme Court Attorney Disciplinary

Board v. Moonen, 706 N.W.2d 391, 402–03 (Iowa 2005), we imposed an

eighteen-month suspension for violations that included neglect of probate

matters and taking fees without a proper accounting.         In Iowa Supreme

Court Board of Professional Ethics & Conduct v. D’Angelo, 619 N.W.2d 333,

339 (Iowa 2000), we imposed a three-year suspension for misconduct that

included   neglect,   accepting   fees   without   court   authorization,   and

misrepresentation.

       Additionally, we consider a prior public reprimand to be an

aggravating factor in the imposition of discipline. Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Pracht, 656 N.W.2d 123, 126 (Iowa 2003). Harm to

a client is also an aggravating factor. Hohenadel, 634 N.W.2d at 656. On

the other hand, we recognize Van Beek was fighting depression and

alcoholism during the time period of her unethical conduct. The depression
                                      8

and alcoholism likely contributed to her misconduct and are considered in

mitigation of sanctions. See Sullins, 648 N.W.2d at 135.

        We observe Van Beek has also been under a disability suspension and

has not practiced law for nearly two years. Yet, this type of suspension is

not a sanction.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Maxwell, 705
N.W.2d 477, 480–81 (Iowa 2005).           Notwithstanding the existence of a

disability suspension, it is necessary to discipline Van Beek for her unethical

conduct independent of a previous finding of her unfitness to practice law.

Id.

        Considering all the circumstances, we conclude Van Beek should be

suspended from the practice of law with no possibility of reinstatement for

two years. This disposition fits the multiple instances of serious misconduct

and properly considers Van Beek’s struggle with depression and alcoholism

that contributed to her misconduct. The conditions of reinstatement urged

by the Commission are reasonable and will be considered by us upon any

application for reinstatement by Van Beek.

        VI. Conclusion.

        We suspend Van Beek’s license to practice law in Iowa indefinitely,

with no possibility of reinstatement for a period of two years from the date of

filing of this opinion. The suspension imposed applies to all facets of the

practice of law as provided by Iowa Court Rule 35.12(3) and requires

notification to clients as provided by Iowa Court Rule 35.21. The costs of

this proceeding are taxed against Van Beek pursuant to Iowa Court Rule

35.25(1).

        LICENSE SUSPENDED.

        All justices concur except Ternus, C.J., and Wiggins, J., who take no

part.